In this negligence action the plaintiff was a passenger in the automobile owned by defendant Ferle and operated by that defendant’s husband. The automobile was operated over a depression in such manner as to cause injury to the plaintiff. On the verdict of the jury, judgment was entered against defendant Ferle and in favor of defendant The City of New York. Defendant Ferle appeals from the judgment against her, and from the order denying her motion to set the verdict aside and for a new trial, and the plaintiff appeals from a judgment in favor of the defendant city. Judgment and order unanimously affirmed, with costs to plaintiff as against defendant Ferle and *882with costs to defendant The City of New York as against plaintiff. No opinion. Present — Hagarty, Davis, Adel, Taylor and Close, JJ.